Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112 
The following is a quotation of the second paragraph of 35 U.S.C. 112: 
The specification shall conclude with one or more claims particularly pointing out and distinctlyclaiming the subject matter, which the applicant regards as his invention. 

Claims 1-9, 17-25 are rejected under 112, second paragraph as being indefinite for failing to particularly point and distinctly claim the subject matter which applicant regards as the invention 
 	In claim 1, the terms “wherein the first occasion is not one of (pre-)configured periodic SFI monitoring occasion(s)” is/are not clear what these are in reference to. Also, the description of the present application fails to provide a clear and complete description on the invention as well as the above terms. Therefore, the corresponding technical means in the present invention is unclear, and consequently, have no well-defined meaning for the skilled person and do not comprise any inherent features which can be derived from the wording of these terms as such. However, the claims will be given a broad reasonable interpretation for the purposes of examination as best understood.

Claims 2-9, 17-25 are rejected for similar reasons as stated for claim 1. 

In claim(s) 9 & 25, the terms wherein in response to detecting the channel indicator, the UE is allowed to perform preconfigured transmission or reception within a set of OFDM symbol(s) located after the channel indicator, regardless of whether or not the UE detects SFI on periodic SFI monitoring occasion(s) before the channel indicator is/are not clear what these are in reference to. Also, the description of the present application fails to provide a clear and complete description on the invention as well as the above terms. Therefore, the corresponding technical means in the present invention is unclear, and consequently, have no well-defined meaning for the skilled person and do not comprise any inherent features which can be derived from the wording of these terms as such. However, the claims will be given a broad reasonable interpretation for the purposes of examination as best understood.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-9, 17-22, 24-25 is/are rejected under 35 U.S.C. 102 as being anticipated by Sun US 20190191322.

1.    A method for a User Equipment (UE), comprising:
the UE performs transmission and/or reception in a serving cell, wherein the serving cell is in unlicensed spectrum (Sun: [0064] - wireless communications system 100 may utilize both licensed and unlicensed radio frequency spectrum bands);
the UE is configured to receive slot format indication (SFI) on periodic SFI monitoring occasion(s), wherein periodic SFI monitoring occasion(s) is (pre-)configured by a network (Sun: fig. 2-5 [0086-0094, 0113-0118] – first SFI & second SFI); and
in response to receiving and/or detecting a channel indicator, the UE monitors and/or detects a first SFI-related signal on a first occasion, wherein the first occasion is not one of (pre-(Sun: [0092-0094, 0113-0118] - the transmissions of the first SFI 210 and/or second SFI 215 may not always be periodic. For example, the TxOP level SFI transmission timing may be irregular, e.g., based on the results of an LBT procedure).

2.    The method of claim 1, wherein the first SFI-related signal indicates slot format or functionality at least for symbol(s) starting from a OFDM (Orthogonal Frequency Division Multiplexing) symbol where the UE receives the first SFI-related signal until the start of next available SFI monitoring occasion (Sun: fig. 2-5, [0046, 0092-0094, 0105, 0108]).

3.    The method of claim 1, wherein the UE monitors and/or detects a second SFI-related signal on a second occasion, wherein the second occasion is among one of (pre-)configured SFI monitoring occasion(s) (Sun: [0086-0094, 0113-0118]).

4.    The method of claim 1, wherein a SFI monitoring occasion means a starting position to monitor a SFI-related signal, or a time-frequency resource to monitor a SFI-related signal (Sun: [0086-0094, 0113-0118]).

5.    The method of claim 1, wherein the first occasion occurs on or starts from a slot or OFDM symbol, where the UE receives the channel indicator (Sun: [0046, 0086-0094, 0105, 0108, 0113-0118]).

(Sun: [0076, 0117]).

8.    The method of claim 1, wherein the channel indicator is a DMRS (Demodulation Reference Signal) of CORESET or a common signal or a group common signal (Sun: [0088, 0098, 0115]).

9.    The method of claim 1, wherein in response to detecting the channel indicator, the UE is allowed to perform preconfigured transmission or reception within a set of OFDM symbol(s) located after the channel indicator, regardless of whether or not the UE detects SFI on periodic SFI monitoring occasion(s) before the channel indicator (Sun: fig. 2-5 [0064, 0076-0078, 0088, 0098, 0105, 0117]).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 7 & 23 is/are rejected under 35 U.S.C. 103 as being unpaterntable by Sun US 20190191322 in view of Xiong US 20190313383

7.    The method of claim 1, Sun merely discloses the term channel occupancy time (COT) (Sun: [0094])
Xiong further teaches wherein the channel indicator indicates or implies occurring of a network’s channel occupancy time (COT) (Xiong: fig. 3 [0048, 0097]) in order to make the system perform an LBT procedure to acquire a Channel Occupancy Time (COT) for downlink transmission.
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claim invention to include the above recited limitation into Sun’s invention in order to make the system perform an LBT procedure to acquire a Channel Occupancy Time (COT) for downlink transmission [0097], as taught by Xiong. 

Regarding claims 17-25, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1-9, where the difference used is a “user device” with a processor and a memory (Sun: fig. 10) and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations. This change does not affect the limitation of the above treated claims. Adding these phrases to the claims arid interchanging the wording did not introduce new limitations to these claims. Therefore these claims were rejected for similar reasons as stated above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sulaiman Nooristany whose telephone number is 571-270-1929.  The examiner can normally be reached on Monday thru Friday: 8:30am to 5:00pm (EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SULAIMAN NOORISTANY/
Primary Examiner, Art Unit 2415